Citation Nr: 0425945	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  95-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected 
right wrist disability.
  
3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for reflex dystrophy of 
the left leg and left foot.                                        

5.  Entitlement to service connection for arthritis of the 
feet.

6.  Entitlement to service connection for a left hip 
disability, to include arthritis.




REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 1994 
and November 1995 by the Department of Veterans Affairs (VA) 
regional office (RO) in Louisville, Kentucky.  

The Board issued a final decision in July 1999, finding the 
service connection claims to be not well grounded.  The 
veteran appealed the July 1999 Board decision to the Court of 
Appeals for Veterans Claims (Court).  By a December 2000 
Order, the Court vacated the Board's decision with respect to 
the service connection issues herein.  The appeal as to the 
remaining issues was dismissed.  In August 2001, the Board 
remanded the appeal to the agency of original jurisdiction 
(AOJ) for further evidentiary development and for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  The 
appeal came before the Board again in September 2003, at 
which time, the Board remanded for compliance with the duty 
to notify and assist provisions of the VCAA.  As it is 
further discussed below, review of the record indicates VA 
has fulfilled its duty to notify and assist the claimant 
(other than the claim for service connection for a back 
disability); moreover, it has otherwise fully complied with 
all Remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The issue of service connection for degenerative joint and 
disc disease of the lumbar spine is addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish her claims for service connection for a right 
shoulder disability, claimed as secondary to service-
connected right wrist disability, a left ankle disability, 
reflex dystrophy of the left leg and left foot, arthritis of 
the feet and a left hip disability, to include arthritis; all 
reasonable development necessary for the disposition of the 
appeal of these claims has been completed.

2.  A right shoulder disorder was not shown during service or 
for many years thereafter and the only competent opinion of 
record is against a finding of a nexus between a current 
diagnosis of a right shoulder disability, to include 
bursitis, and any incident or finding recorded during active 
service or a relationship between such and the veteran's 
service-connected right wrist disability.

3.  The medical evidence shows isolated complaints regarding 
the veteran's ankles in the first two years of service, but 
subsequently dated service medical records, to include the 
separation examination, are negative for any pertinent 
abnormal findings, there is no post-service medical evidence 
showing continuity of symptomatology or any findings 
suggestive of a left ankle disability, to include arthritis, 
until many years after service, and there is no competent 
opinion linking a current diagnosis of a left ankle 
disability, to include osteoporosis or osteoarthritis, to any 
incident or finding recorded during active service.

4.  The veteran had left leg and foot complaints during 
service but the separation examination was negative for any 
pertinent abnormal findings, there is no post-service medical 
evidence showing continuity of symptomatology or any findings 
suggestive of a leg or foot disability until many years after 
service, and there is no competent opinion of a nexus between 
a current diagnosis of a left leg or foot disability, to 
include reflex dystrophy, to any incident or finding recorded 
during active service; the only competent opinion of record 
links the veteran's left lower leg disability to a post-
service excision of skin cancer from the same anatomical 
region. 

5.  The medical evidence shows complaints pertaining to 
painful feet during service but the separation examination 
was negative for any pertinent abnormal findings, there is no 
post-service medical evidence showing continuity of 
symptomatology or any findings suggestive of a bilateral foot 
disability, to include claimed arthritis, until many years 
after service, and the only competent opinion of record is 
against a nexus between a current diagnosis of a bilateral 
foot disability, to include claimed arthritis, and any 
incident or finding recorded during active service.

6.  The medical evidence shows no complaints or diagnoses 
pertaining to the left hip during service; there is no post-
service medical evidence relating to a left hip disability 
until many years after service, there is no competent 
evidence of a nexus between a post-service hip disability, to 
include claimed arthritis, and any incident or finding 
recorded during active service.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability, to 
include as secondary to service-connected right wrist 
disability, is not warranted.   38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2003).
  
2.  Service connection for a left ankle disability, to 
include arthritis, is not warranted.  38 U.S.C.A. §§ 1001, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

3.  Service connection reflex dystrophy of the left leg and 
left foot is not warranted.   38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).

4.   Service connection for claimed arthritis of the feet is 
not warranted.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

5.  Service connection for a left hip disability, to include 
claimed arthritis, is not warranted.   38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003.  Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the April 1994, November 1995, and May 2002 
rating decisions, the February 1996 Statement of the Case 
(SOC), and the August 1998, May 2002, and March 2004 
Supplemental Statement of the Case (SSOC) adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim.  The Board observes that the SSOC's 
informed the veteran of the VCAA statute and implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed an April 1994 rating 
decision.  Only after that rating action was promulgated did 
the AOJ, in September 2001, May 2002, and December 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  In Pelegrini v. 
Principi, 18 Vet. app. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the U.S. Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, as 
noted above, the original RO decision that is the subject of 
this appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see See also 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  In 
a July 2002 letter informing the appellant that her appeal 
had been certified to the Board, the RO informed her that she 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
also has provided the appellant with a VA medical examination 
and opinions to address the nexus questions presented in this 
appeal.  The medical evidence is sufficient to make a 
decision on all the claims in appellate status (other than 
service connection for a back disability-see remand below); 
there is no further duty to provide an examination or medical 
opinion with regard to any of these issues.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to her claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

Service medical records show the veteran underwent an 
enlistment physical examination in October 1961, which 
revealed no defects or diagnoses.
The veteran went to sick call in May 1962 with complaints of 
upper back and chest pain.  She reported malaise and vague 
aches all over her body.  Physical examination was negative 
and no diagnosis was made.  In November 1962 the veteran 
requested "oxford privilege," which was granted based on 
unstable ankles and a number of falls with pumps.  

During 1963 the veteran sought treatment in January for an 
injury to her left knee as a result of a fall.  The 
assessment was contusion.  The veteran returned a few days 
later and an ace wrap was applied.  The veteran reported in 
March she felt like the knee had not completely healed.  She 
complained that the knee was still a little swollen and 
stiff.  Physical examination indicated both knees were 13 
inches and there was an increase of fluid in the left knee.  
Disposition was less activity, application of heat, and 
elevation.  In May, the veteran reported sustaining trauma to 
the left ankle involving a bowling ball.  Examination 
revealed a bruised medial malleolus with contusion and 
tenderness.  Treatment included application of a wrap, 
elevating the ankle, hot soaks, and a prescription.  The 
veteran complained of pain in her stomach, chest, and back in 
August.  The veteran visited the dispensary for several 
consecutive days in early September.  Initially, the veteran 
reported the pain had persisted in the lower abdomen and low 
back, where there was mild tenderness without guarding and 
without rigidity.  No muscle spasm was apparent on physical 
examination.  The veteran also complained of post defecation 
burning or pain, and upset stomach with difficulty sitting.  
The plan was to refer the veteran for a gynelogical pelvic 
examination to rule out an ovarian disorder.  The veteran 
returned the next day, giving a history of back pain and 
abdominal pains for the past ten days.  She stated she also 
had chills and a fever.  On examination there was tenderness 
on deep palpation over the right upper quadrant and right 
lower quadrant, and tenderness over the left lumbar region.  
The gynecology consultation revealed a provisional diagnosis 
of an ovarian problem with bleeding into peritoneal cavity.  
Past history of a urinary tract infection with a urinalysis 
in late August suggesting mild urinary tract infection.  

The following day the veteran underwent an intravenous 
pyelogram, which was normal.  The veteran continued to 
complain of constant left lower back and abdominal pain the 
next day.  Physical examination was negative except for mild 
generalized lower abdominal tenderness and left low back 
tenderness.  The veteran also had an intermittent low fever.  
One provider's impression was as follows: (1) subjective 
lower left quadrant and left lumbar pain of unknown etiology 
but no apparent organic cause by x-ray of kidney, gynelogical 
examination, or general examination; and (2) probable 
trigonitis-cystitis.  Another provider diagnosed myositis, 
chronic, n.e.c. (not elsewhere classified) lumbar muscles, on 
the same day.

A few days later the veteran was hospitalized for treatment 
of symptoms of right lower back pain and right flank pain, 
accompanied by frequency and burning of urination.  Because 
no definite disease could be found, the veteran underwent a 
psychiatric consultation, which was negative.  Symptoms 
spontaneously disappeared and after approximately 10 days, 
the veteran was discharged to full duty.  In November 1963, 
the veteran complained of pain in the left knee.  She 
reported she had hit her patella on an end table.  She had 
recurrent muscle spasm and tenderness about her knee.

In January 1964, the veteran had her knee checked for an old 
injury from bowling.  In October, the veteran sought 
treatment for her right arm, which she reported had become 
swollen suddenly and was throbbing.  In April 1965, the 
veteran complained of a history of a left knee injury, 
aggravated by her heels.  Physical examination was 
essentially normal.  "Oxford chit" was authorized.  

The veteran underwent a physical examination in March 1967 
for qualification as a drill instructor.  An old injury to 
the left knee was noted, but not considered disabling.  In 
July, the veteran presented, reporting that she walked into a 
locker with her left leg.  She noted swelling and a bruise, 
but at the time of presenting she had sharp pain when she 
bent her knee.  On examination there was a slight abrasion on 
the left lower leg that appeared to be healing well with 
slight swelling, and tenderness and redness.  There was a 
tender spot below the patella and when the spot was 
depressed, pain radiated down the leg.  The left leg also got 
numb and cold, but had feeling in it.  After whirlpool 
treatment that day, the pain was the same.  There was a small 
abrasion on the left shin and mild pitting edema.  There was 
tenderness along the tibia.  The next day the pitting edema 
continued with erythema.

During 1968, the veteran presented in January with complaints 
of headache, upset stomach, and backache.  No diagnosis was 
made.  Treatment was aspirin and bellabarb.  In February, the 
veteran complained of chest pains for one day and back pain 
for over one week.  She also had a dry hacking cough, a sore 
throat, a severe headache in the back of her head, and 
diarrhea that began that morning.  In July, the veteran 
complained of pain in both feet, particularly in her arches.  
She also reported pain radiating up to her left thigh.  On a 
second visit there were no objective findings.  The 
impression was probable strain due to physical training.  In 
September, the veteran complained of sharp chest pains and 
back pains.  She also reported she had a lot of gas.  In 
November, the veteran complained of lower abdominal and back 
pains among other genitourinary symptoms; the diagnosis was 
moniliasis.  The veteran complained in December that she had 
pulled a muscle in her left leg.  She reported pain in her 
left thigh and calf.  On examination there was tenderness in 
the thigh and calf without heat or swelling.  The impression 
was muscle strain.

The veteran was hospitalized in May 1969 for treatment of an 
active duodenal ulcer.  Amongst other symptoms, she noted 
mild back pain with increased tiredness.  On examination of 
the back there was very questionable right costovertebral 
angle tenderness.  The veteran underwent a re-enlistment 
physical examination in December 1970.  At that time, she 
denied having currently or in the past, arthritis, swollen or 
painful joints, recurrent back pain, and foot trouble, among 
other symptoms or illness.  She did report a medical history 
of injury to the left knee.  No pertinent defects or 
diagnoses were noted after clinical evaluation.  

The veteran underwent a separation from service physical 
examination in June 1971.  No defects pertinent to the 
veteran's feet, right shoulder, left leg, left ankle, left 
hip, or back were noted.  

The veteran filed a disability compensation claim with the VA 
in September 1971.  She noted seven disabling conditions; 
none of the conditions pertained to the left hip, leg, or 
ankle, or the back, the right shoulder, or arthritis of the 
feet.  The claim did involve fallen arches and surgery on her 
right wrist.  Pursuant to the claim, the veteran underwent a 
VA compensation and pension physical examination (C&P 
examination) in February 1972.  She reported no pertinent 
complaints, other than aching feet at times.  No pertinent 
diagnosis was made.  By rating decision dated in March 1972, 
service connection was granted for postoperative right wrist 
and denied for bilateral flat feet.  (The Board notes that, 
since the current foot claim is for arthritis, it has been 
adjudicated correctly as an original claim.)

The veteran underwent a C&P examination in January 1977.  
Report of the examination reveals no pertinent complaints or 
diagnoses.

H.M. Hospital records show the veteran underwent an oral 
pandendoscopy with biopsy in December 1990.  Physical 
examination at the time indicated tenderness over the left 
paraspinal muscles in the back.  The postoperative diagnosis 
was mild superficial antral gastritis.  (Service connection 
is in effect for a duodenal ulcer.)  Records also show 
surgery in June 1991 for ulcerating skin lesion of the left 
lower leg.  Physical examination of the extremities was 
unremarkable at the time, except for the ulcerating pigmented 
lesion on the lateral aspect of the left lower leg.  The 
pathology report indicated pigmented basal cell carcinoma, 
completely excised-focal morphea pattern and squamous 
differentiation.

Office notes from R.R., M.D. reflect repeated postoperative 
left ankle complaints between July 1991 and June 1992.  In 
July 1991 swelling of the left foot and ankle was noted and 
an unna boot cast was applied.  The veteran participated in a 
work hardening program from October to November 1991.  Report 
of the physical therapy initial evaluation indicates the 
veteran complained of Charlie horses in her foot and left 
calf, sharp pains, numbness plus "aching of bones," loss of 
balance over uneven surfaces, left leg going out, numbness 
over the top of the foot, burning and tingling over the foot 
and sole of the foot, and her foot going cold.  She also 
complained that when she is walking for longer periods of 
time, her foot will get numb and her kneecap will start 
"pulling," and her hip will start hurting.  Dr. R's office 
notes show the veteran complained of swelling and weakness in 
her ankle in November 1991.  In May 1992, she complained of 
pain and swelling in her foot when she is on her foot for a 
long period of time.  Her complaints of pain and swelling in 
the left foot and ankle area were repeated in June.

Treatment records of M.I.M., M.D. show complaints of left 
ankle pain with swelling in June 1992.  The diagnosis was 
rule out sympathetic dystrophy.  A bone scan was interpreted 
to be negative.  The veteran underwent a radical toenail 
excision, left big toe, in July 1992; she continued to 
complain of left ankle pain and swelling.  In August, she 
underwent a left ankle arthroscopy and joint debridement.  
Notes from September indicate the wound had healed with no 
effusion.  The veteran complained of left ankle swelling and 
pain in October.  Mild left ankle swelling was noted on 
examination.  The veteran continued to complain of pain and 
swelling in February 1993 and April 1993.  In April, she also 
complained of pain in her right ankle.  She underwent a left 
ankle arthrodesis with internal fixation.  Subsequent x-rays 
were interpreted to show good fusion.  In July 1993, the 
veteran complained of some sharp pain and swelling.  The 
veteran complained of severe pain when seen on routine follow 
up visits in August, September, October, and December 1993.  
Dr. M. wrote in November 1993 that the veteran had 
progressive arthritis of the left ankle with degenerative 
joint disease.  He also noted a neuroma of the left ankle.  
He indicated the veteran underwent a left ankle fusion and 
removal of the neuroma.   

In November 1993, B.B.K., M.D. reported that the veteran had 
been his patient since 1988.  He stated the veteran had left 
lower leg lesions, diagnosed as basal cell carcinoma, which 
necessitated surgery.  As a consequence of surgery, the 
veteran developed Cansalgia, left ankle, which resulted in 
loss of articular cartilage and marked regenerative changes.  
Dr. K. also commented on a number of other disorders he 
treated, but referenced nothing pertinent.

Dr. M's records show in January 1994 the veteran complained 
her left foot was stiff.  X-rays were interpreted to show a 
good, healed fusion.  The internal fixation was removed in 
February.  Notes show complaints in June that the left ankle 
was sore with burning and tingling in the bottom of the left 
foot.  The veteran also complained of left hip and leg pain, 
right ankle pain, and right hip and leg pain.  Slight 
improvement in the left ankle and foot was noted in August. 

VA outpatient records show the veteran presented to the 
emergency room and underwent an orthopedic consultation in 
July 1994.  She provided a medical history of basal cell 
carcinoma removal from the left leg, status post left ankle 
fusion now with pain to bilateral feet, knees, and hips; pain 
in the neck, right shoulder, both hands and wrists, but 
mostly in the left and right ankles.  Following physical 
examination, the diagnoses were right early osteoarthritis 
and left fixed joint.
 
A report from M.A.S., M.D. dated in September 1994 indicates 
he evaluated the veteran pursuant to Dr. M's referral.  The 
veteran reported a medical history of left ankle pain and 
swelling over the preceding six to seven months.  She 
described an aching pain in the hips and thighs with some 
damp and burning sensations over the past year, more on the 
left side than the right.  The veteran stated she had low 
back pain off and on beginning in 1962, without a known 
injury.  She indicated she had right shoulder pain for 
several years.  Following physical examination and x-rays of 
the left foot, left knee, and lumbar spine, Dr. S. concluded 
the veteran's main problem appeared to be lower extremity 
discomfort associated with removal of basal cell tumor and 
status post fusion state of the left ankle.  The veteran had 
some associated atrophy of the lower leg and foot, most 
likely representing disuse changes and quite possibly, reflex 
dystrophy syndrome, late stage.  Dr. S. associated the 
veteran's low back pain with underlying degenerative joint 
and disc disease, and polyarthralgias with borderline ANA, 
but no significant features of systemic lupus at that time.   

Dr. M's office notes show in October 1994 the veteran 
complained of pain with left ankle shifting, a cold feeling 
in her foot, sharp pains across the right foot and toes going 
numb, and sharp pains in her knees.  

VA outpatient notes from December 1994 indicate a 
questionable diagnosis of borderline lupus or reflex 
dystrophy syndrome.  The plan was a referral to Rheumatology 
for an evaluation.

VA outpatient notes show the veteran was seen in January 1995 
for osteoarthritis, right ankle.  The diagnosis was 
degenerative joint disease.

Dr. M's office notes show in January 1995, the veteran 
complained of increasing pain in both ankles, muscle spasms 
in the left ankle area and lower portion of the leg, and 
burning sensations in the ankles.  

A Rheumatology consult at the VA in February 1995 reveal the 
diagnostic impression was no clinical evidence of either 
lupus or rheumatoid arthritis.  The ANA titre of 1:40 was 
noted to not be significant.  A Physical Therapy note in the 
same month indicates significant weakness in the left lower 
extremity.  A visit in April indicated no change.

Dr. M's office notes show in April 1995, the veteran reported 
her left ankle was swollen with a small spot.  She also 
complained that both hips hurt, her left kneecap hurt, and 
both feet were swollen.  In July, the veteran continued to 
complain of pain and swelling in both her legs.  The veteran 
complained of severe muscle pain in both hips in December 
1995.

VA outpatient notes in January 1996 show continued bilateral 
ankle complaints.  A new diagnosis of questionable 
supratentorial component was noted.  In February the veteran 
gave a history of Dr. M. feeling she had osteoporosis by X-
ray.  Her current complaints were sharp pains in bilateral 
hips and legs, a cold burning sensation for the previous six 
to eight months in the legs, muscle pain, and sharp lower 
back pain with pressure for three to four months.

The veteran underwent a C&P examination in March 1996 for 
evaluation of her service-connected duodenal ulcer disease.  
No complaints or diagnoses pertinent to the feet, back, right 
shoulder, or left foot, leg, or ankle were recorded.  In a 
separate examination, the veteran's service-connected right 
wrist underwent evaluation.  The veteran reported right 
shoulder pain, especially with continuous motion type 
activities.  She reported to the examination riding in a 
wheelchair with bilateral knee, ankle, foot orthoses.  She 
indicated she uses the wheelchair secondary to weakness and 
instability of her ankle.  She disclosed that problems with 
vascularity to her lower extremities began approximately 
"30" years earlier when she had basal cell carcinoma 
removed from her left leg.
                                                  
Dr. M's notes from March 1996 show complaints of a lot of 
pain in both ankles, the left knee and lower back pain.  

VA outpatient records show a diagnosis of fibromyalgia in 
April 1996.  The veteran complained of right hip pain front 
and side and whole body ache every evening.

The veteran testified in a personal hearing at the RO in July 
1996.  Her testimony indicates as follows:

The veteran does not recall hurting her back or having pains 
that radiated from the back to either leg during service.  
(Transcript (T.) at p. 2)  Muscle relaxants were prescribed 
for her back in service.  (T. at p. 3)  The veteran recalled 
having a separation physical in June 1971, but does not 
remember anyone ever examining her back or mentioning her 
back.  (T. at p. 4)  She sought treatment for her back in 
1972 at Fort Sam Houston as a dependent and it appeared at 
that time that she had pulled ligaments and muscles.  (T. at 
p. 5)  They prescribed valium and complete bedrest for one 
week.  The symptoms resolved.  The veteran does not recall 
any other treatment for the back then.  During service she 
slipped and hurt her left ankle.  She was treated and went 
back for a re-evaluation.  She had continual problems 
afterward, like swelling, instability,  and pain when 
walking, but did not report it.  (T. at pp. 6-7)  She fell 
several times because of instability, once down some steps, 
but she never sought treatment.  She was never required to 
seek treatment once she got out of the service.  She hurt her 
left knee while playing basketball in service.  (T. at p. 7)  
X-rays showed permanent damage to the cartilage and the 
patella was cracked.  (T. at p. 8)

The veteran was a drill instructor for two years, which 
required her to stand on line in parades for two to three 
hours.  She requested to change shoes and was allowed to wear 
oxfords to alleviate her pain while standing and prevent her 
ankles from moving.  The oxfords were not special shoes; she 
did not use braces or prosthetic devices.  She was issued 
arch supports.  (T. at pp. 8-9)  She now has problems with 
reflex dystrophy, but did not have it in service.  Because of 
her right wrist she had 16 Cortisone injections and casts.  
"Corewave" told her because of this and whirlpool 
treatment, she would have bursitis in her right shoulder.  
(T. at p. 10)  While she received treatment for her right 
wrist, no one did anything for her shoulder.  (T. at p. 11)  
The veteran's right arm was immobilized by her casts to treat 
her wrist and the muscles were not being used for over a two-
year time span.   That is what created the right shoulder 
disorder.  (T. at p. 15)

Dr. M performed an arthroscopic plantar fascial modified 
release in December 1996.  The diagnosis was pes cavus 
deformity left foot.  The left ankle and foot were healing 
well in January 1997.  In February, the veteran complained of 
a lot of pain in her left ankle, left knee, and bilateral 
hips.

VA outpatient records in July 1997 the veteran reported she 
was currently doing some exercises and had muscle aches along 
with it.  

Dr. G's notes show in September 1997, the veteran reported 
she had experienced persistent low back pain since the mid-
60's.  She stated in early August, she started having a 
different kind of pain that went across her lower lumbar 
region and went behind her legs all the way down behind her 
knees.  She disclosed that in early August, she lifted four 
concrete blocks on different occasions and had an encounter 
with a dog, which might have twisted her back.  She stated 
she has been having low back pain ever since.  The initial 
impression was lumbosacral strain; after review of the MRI, 
this was changed to a slight, mild bulging disc at L5-S1 
level, left side with pinching or encroaching into the neural 
foramen, same level.  Pelvic traction was prescribed.  
Electromyelogram/nerve conduction studies in December 1997 
were interpreted to essentially be within normal limits.  In 
January 1998, Dr. G. told the veteran the numbness she was 
having in her feet was probably due to peripheral neuropathy, 
which was probably secondary to latent diabetes mellitus.

VA outpatient records show the veteran reported in February 
1998 that she had no new complaints, but continued to have 
muscle pain and numbness and tingling in the legs.  She 
wanted her dosage of pain medication and muscle relaxants to 
be increased.  She reported some bowel and bladder 
incontinence.  The pertinent diagnosis was low back pain with 
disc prolapse and bowel/bladder incontinence.  In August 
1998, she reported that she hurt her back again while bending 
over.  She also complained of shoulder pain.  Follow-up 
visits are also shown in January and July 1999.

Records from E.H-O., PLC (I.Z., M.D.), dated between 
September 1999 and November 2000, show in October 1999, the 
veteran complained of aches and pains, and some swelling of 
her feet.  The veteran reported in March 2000, worsening pain 
in her shoulder lately that has decreased her mobility.  In 
April, she stated she was doing fairly well except for 
arthritis in the knees and her shoulders.  

Dr. M's records show the veteran reported in September 1999 
that she fell and had left ankle and leg pain.  The 
assessment was left ankle sprain.  The veteran reported in 
January 2000 that she was mostly confined to a wheelchair and 
had polyarthropathy.  She complained of right sciatica and 
lumbar pain in April.  She complained of bilateral feet 
swelling and numbness sensation.  The assessment was 
degenerative joint disease, ankles.  In October, the veteran 
complained of bilateral shoulder pain, but indicated no leg 
pain or severe upper back pain.  The assessment was rotator 
cuff tendonitis.

The veteran underwent a VA C&P examination in May 2003.  Her 
chief complaints were pain in her right shoulder, in the left 
ankle, in the lower leg, in her feet, in her left hip, and in 
the lumbosacral spine.  She reported that she was told her 
right shoulder pain is bursitis.  Her left ankle had been 
fused.  Regarding her back, the veteran denied a history of 
injuries, other than indicating that she had fallen many 
years ago.  She currently uses a motorized wheelchair for 
mobility and she wears braces on her lower legs and 
corrective shoes to support her braces.  

Physical examination indicated the veteran had difficulty 
moving from m the chair to the examining table.  She had 
point tenderness in her upper spine, shoulders, knees, hips, 
and thighs.  There was no swelling in the right shoulder, but 
there was pain along the acromioclavicular joint and point 
tenderness in the posterior side of the right shoulder.  The 
veteran had pain in her left ankle with range of motion and 
pain in her left lower leg.  She has pain in both heels of 
both feet, particularly when pressure is applied.  She also 
has left hip pain when standing.  She had point tenderness in 
the paraspinal area of the lumbar spine and bilateral 
costovertebral angle tenderness.  Range of motion was intact, 
but painful.  Muscular atrophy was noted in the upper 
extremities, the lower extremities, and the back.  There were 
no calluses on her feet.  Following x-rays of the hips, 
shoulder, lumbosacral spine, ankles, and tibia and fibula, 
complete blood count, a chemistry profile, and miscellaneous 
hematology and tests, the diagnoses were as follows: 
fibromyalgia, scoliosis, degenerative disc disease of L5-S1, 
reverse spondylisthesis of L5 on S1, disuse osteoporosis of 
left ankle and foot, surgical fusion of left ankle, residuals 
of basal cell carcinoma of left ankle, bursitis of bilateral 
shoulders, and bursitis of bilateral hips.

Regarding etiology, the examiner offered the follow opinions: 
(1) Careful review of the record disclosed no evidence of 
treatment of the right shoulder in the military and right 
shoulder bursitis cannot be conclusively linked to the right 
wrist; (2) The veteran was not treated for a lumbar spine 
condition in the military; she did, however, have numerous 
abdominal complaints with nothing specific regarding pain in 
the low back.  As such, her complaints of back pain were in 
conjunction with other complaints; (3) The records show the 
veteran complained of left leg and ankle problems while in 
the military, but there is no evidence of additional 
complaints until the early 1990's.  There are no indications 
that the recent complaints are related to military service; 
(4) Left lower leg disability has been determined to be 
residuals of removal of basal cell carcinoma from the left 
leg.  The examiner found no evidence that the left lower leg 
disability was related to service.  The examiner concluded 
there is a lapse of 20 years between the veteran's service 
and the diagnoses of most of her current diagnoses without 
continued medical treatment to form a nexus to the 
development to the conditions.

LAW AND REGULATIONS

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2003).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including osteoarthritis (degenerative joint 
disease), becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Disability, which is proximately due to or the result of a 
service-connected disease or injury, shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2003).  Secondary service connection may be found 
where a service- connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ANALYSIS

Right Shoulder Disability

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The record establishes a current diagnosis 
of right shoulder bursitis, but there is no evidence of 
complaints pertaining to the right shoulder either in service 
or for 30 years following termination of service, nor is 
there any medical evidence that links a current right 
shoulder disability to service.  Consequently, the evidence 
does not substantiate service connection of a right shoulder 
disability on a direct basis.   The thrust of the veteran's 
claim, however, that she has a right shoulder disability that 
was incurred as a result of her service-connected right wrist 
disability.  

In support of her claim for secondary service connection, the 
veteran has testified that "Corewave" told her that she 
would get bursitis because of the cortisone shots and casts 
prescribed for treatment of the right wrist.  It is unclear 
who or what Corewave refers to.  Even assuming that Corewave 
was a medical professional, the Court has found that the 
recollections of a veteran of statements, "filtered as it 
(is) through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  The veteran has not 
provided any information to secure any additional relevant 
medical records.  

The veteran also testified on appeal that her right shoulder 
disability developed secondary to undergoing immobilization 
of her arm through casts.  However, there is no competent 
evidence of record that supports her assertion.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom; Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

How the veteran's right shoulder disability developed is a 
question of medical etiology; therefore, competent medical 
evidence is required.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran was afforded a May 2003 VA examination that included 
an evaluation of her right shoulder.  However, the examiner 
opined that there was no relationship between the service-
connected right wrist disability and the development of a 
right shoulder disability, diagnosed as bursitis.  There is 
no medical evidence in the record to suggest that her 
bursitis was caused or aggravated by her right wrist 
disability.  Accordingly, the Board finds that service 
connection for a right shoulder disability, to include as 
secondary to service-connected right wrist disability, is not 
warranted.  

In sum, a right shoulder disorder was not shown during 
service or for many years thereafter and the only competent 
opinion is against a finding of a nexus between a current 
diagnosis of a right shoulder disability, to include 
bursitis, and any incident or finding recorded during active 
service or a relationship between such and the veteran's 
service-connected right wrist disability.  There is no 
competent evidence to show that a right shoulder disability 
was caused or aggravated by a service-connected right wrist 
disability.  38 C.F.R. § 3.310; Allen, supra.

As the preponderance of the evidence is against the claim for 
service connection for a right shoulder disability, to 
include on a secondary basis, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
2002); see generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Left Ankle Disability

Service medical records clearly show that the veteran had 
bilateral ankle complaints while on active duty.  
Specifically, the Board notes the veteran's reporting of 
unstable ankles in November 1962 and her history of left 
ankle trauma in May 1963.  However, the remainder of 
treatment records in service, and the report of her 
separation from service examination, are silent regarding 
left ankle complaints.  There is no post-service medical 
evidence relating to a left ankle disability until the 
veteran underwent surgery in June 1991, approximately 20 
years after service, to have an ulcerating skin lesion 
removed from the left lower leg.  Only after the surgery, did 
the veteran voice repeated left ankle complaints.  Thus, the 
record reflects a lapse of close to 30 years between in-
service complaints of unstable ankles and trauma with a 
bowling ball to repeated complaints of pain and swelling in 
1991-93 that led to surgery and a diagnosis of progressive 
arthritis of the left ankle and degenerative joint disease.  
As the record is devoid of a diagnosis of arthritis, which is 
compensable within one year of service, the veteran is not 
entitled to a presumption of service connection under 
38 C.F.R. § 3.307 and § 3.309.  Competent evidence, most 
notably the opinion of the May 2003 VA examiner, indicates 
there is no nexus between the isolated complaints in 1962 and 
1963 and the veteran's current left ankle disability.  It is 
also pertinent to note that the United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim. See generally Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

In sum, while the medical evidence shows isolated complaints 
regarding the ankles in the first two years of service, 
subsequently dated service medical records, to include the 
separation examination, are negative for any pertinent 
abnormal findings, there is no post-service medical evidence 
showing continuity of symptomatology or any findings 
suggestive of a left ankle disability until many years after 
service, and there is no competent opinion linking a current 
diagnosis of a left ankle disability, to include osteoporosis 
or osteoarthritis, to any incident or finding recorded during 
active service.

As the preponderance of the evidence is against the claim for 
service connection for a left ankle disability, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, supra; Ortiz, supra.  

Reflex Dystrophy of the Left Leg and Left Foot

A review of the claims file indicates service connection for 
reflex dystrophy of the left leg and left foot is not 
warranted.  There is no medical evidence of reflex dystrophy 
of the left leg and left foot during service or for many 
years thereafter.  The diagnosis of reflex dystrophy syndrome 
was considered in 1994 associated  with systemic lupus on one 
occasion and rheumatoid arthritis on another occasion.  The 
only competent opinion of record that addresses the question 
of a link to service, that of the May 2003 VA examiner, 
attributes the veteran's left lower leg disability to post-
service surgical removal of a basal cell (skin) cancer from 
the left leg. 

In sum, the veteran had left leg and foot complaints during 
service but the separation examination was negative for any 
pertinent abnormal findings, and there is no post-service 
medical evidence showing continuity of symptomatology or any 
findings suggestive of a leg or foot disability until many 
years after service.  As noted above, a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim. Maxson, supra.  There is no competent opinion of a 
nexus between a current diagnosis of a left leg or foot 
disability, to include reflex dystrophy, to any incident or 
finding recorded during active service; the only competent 
opinion of record that addresses the question clearly goes 
against the claim.  

As the preponderance of the evidence is against the claim for 
service connection for a left leg and foot disability, to 
include reflex dystrophy, the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, supra; Ortiz, supra.  

Arthritis of the Feet and Left Hip Disability, to Include 
Arthritis

The Board further finds that a review of the record fails to 
demonstrate a combination of manifestations sufficient to 
identify arthritis of the feet and left hip (or any other 
disease entity of the hip), and sufficient observation to 
establish chronicity of any other disease entity of the hip 
during service.  As previously noted, the veteran sought 
treatment for trauma or symptoms in the knees on multiple 
occasions, but had no specific complaints of pain in the hip 
joint.  The only in-service reference to pain in the feet 
addressed her arches in particular; as noted earlier in this 
decision , service connection for flat feet was denied by the 
RO in 1972 and, as to her current claim of arthritis of the 
feet, there is no medical or X-ray evidence of the claimed 
disability during service or for many years thereafter.  The 
veteran underwent an examination approximately six months 
prior to leaving the service and she denied having arthritis, 
swollen or painful joints, and foot trouble at that time.  
Her separation examination was negative for defects or 
diagnoses relating to the left hip or feet.  The veteran 
underwent a VA examination eight months after her separation.  
Her complaints at that time included multiple orthopedic 
complaints (De Quervain's disease, right wrist; pes planus 
[the veteran's claim for service connection for flat feet was 
denied by an unappealed RO decision in 1972], and a history 
of a left knee injury), but were negative for any reference 
to arthritis of the left hip or feet.  The diagnosis of 
degenerative joint disease was not made until the 1990s, a 
considerable time after her separation from active service 
and after numerous post-service intervening events.  Based on 
this record, no presumption of service connection is 
warranted and direct service connection has not been 
established since the record fails to establish chronicity 
during service, continuity of symptomatology after service, 
or a competent opinion supporting the contended causal 
relationship.  The Board again notes that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson, supra.  

To summarize, the medical evidence shows complaints 
pertaining to painful feet during service but the separation 
examination was negative for any pertinent abnormal findings, 
there is no post-service medical evidence showing continuity 
of symptomatology or any findings suggestive of a chronic 
disability of either foot, to include claimed arthritis, 
until many years after service, and the only competent 
opinion of record is against a nexus between a current 
diagnosis of a bilateral foot disability, to include 
arthritis, and any incident or finding recorded during active 
service.

As to the left hip, the medical evidence shows no complaints 
or diagnoses pertaining to the left hip during service; there 
is no post-service medical evidence relating to a left hip 
disability until many years after service, there is no 
competent evidence of a nexus between a post-service hip 
disability, to include claimed arthritis, and any incident or 
finding recorded during active service.

As the preponderance of the evidence is against the claim for 
service connection for arthritis of the feet and a left hip 
disability, to include arthritis, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra; Ortiz, supra.  


ORDER

Service connection for a right shoulder disability, to 
include as secondary to service-connected right wrist 
disability, is denied.

Service connection for a left ankle disability is denied.

Service connection for reflex dystrophy of the left leg and 
left foot is denied.

Service connection for arthritis of the feet is denied.

Service connection for a left hip disability, to include 
arthritis is denied.

       



                                                            
REMAND

The veteran contends, in essence, that her back disability, 
to include degenerative joint and disc disease of the lumbar 
spine, began during service or is causally related to 
complaints while she was on active duty.  The only  medical 
opinion of record that addresses the contended causal 
relationship, from a VA clinician who reviewed the evidence 
of record and examined her in May 2003, indicates that the 
veteran's in-service complaints of back pain never resulted 
in the diagnosis of a back disorder but rather, the back 
complaints were always in conjunction with other symptoms.  
However, a review of the service medical records shows that a 
diagnosis of chronic myositis of the lumbar muscles was 
recorded.  See factual background in above decision and the 
original note in the service medical records.  

Notwithstanding a negative separation examination and the 
absence of any pertinent post-service findings until many 
years after service, in light of the above opinion that 
failed to take into account an in-service diagnosis of a back 
disorder, the Board finds that an addendum to the May 2003 
opinion regarding the veteran's back disability is warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2003).

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.

Accordingly, this case is REMANDED for the following:

1. The RO must assure compliance with the 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
her claim of the impact of the 
notification requirements on her claim.

2.  Thereafter, the claims file must be 
returned to the clinician who performed 
the May 2003 examination (Kay Reid, N.P.) 
for an addendum opinion.  Specifically, 
following a review of the claims file, to 
include the service medical records and 
the report of her May 2003 VA 
examination, the clinician is asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any current back disability that may be 
present is linked to any finding recorded 
in the service medical records, to 
include a diagnosis of chronic myositis 
of the lumbar muscles.

If the clinician is not available, the RO 
should arrange for another examination of 
the veteran, which includes an opinion on 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current back disability that may be 
present is linked to any finding recorded 
in the service medical records, to 
include a diagnosis of chronic myositis 
of the lumbar muscles. 

The clinician is also asked to provide a 
rationale for any opinion expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report and/or addendum to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue that 
remains on appeal, in light of any 
additional evidence added to the records 
assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
